DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 07/23/21.  Claims 1-20 are still pending and have been considered below.

Specification
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous objection(s) to the Specification have been withdrawn.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.
Claim 9 is objected to because of the following informalities:  line 13 of the instant claim should be amended to recite “the encrypted message”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  line 6 of the instant claim should be amended to recite “the encrypted message”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the claim rejection(s) have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12, 14 and 16 recite the limitation "the device" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language establishes a first instance of multiple “devices” in addition to a separate instance of “a device” (see lines 1 and 3 of Claim 9); thus, render the claims indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claim 9 recites the limitation "the one or more credentialed devices" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language establishes an instance of “one or more credential devices” and does not appear to establish any first instance of “one or more credentialed devices”; thus, renders the claim indefinite in that it is unclear as to what the limitation in question is in reference to.
Claim 13 recites the limitation "the credential device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language establishes an instance of “one or more credential devices”; thus, renders the claim indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claim 16 recites the limitation "the credentialed device" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language establishes a first instance of “one or more credentialed devices” in addition to a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11, 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (2010/0039220) in view of Lyle (6,886,102).
Claim 1:  Davis discloses a method for protecting a device from a denial of service (DOS) attack, the method comprising:
receiving, by the device, a connection request from a third-party device over a short-range wireless protocol(RFID device/credential) [page 1, paragraph 0010];
determining, by the device, that the third-party device is malicious(determine that attack on reader is being performed) [page 4, paragraph 0030]; 
(respond by disabling itself for a predetermined amount of time) [page 5, paragraph 0030]; and
broadcasting, by the device in the second mode, a message configured to be decoded by a credentialed device(transmit alert message to security administrator) [page 3, paragraph 0019];
but does not explicitly disclose that the message is an encrypted message configured to be decrypted by the credentialed device, and is not decryptable by the third-party device.
However, Lyle discloses a similar invention [column 1, lines 30-35] and further discloses that the message is an encrypted message configured to be decrypted by the credentialed device, and is not decryptable by the third-party device(send encrypted e-mail message to an appropriate recipient to provide information concerning the attack; receiving system configured to decode/decrypt received encrypted messages) [column 9, lines 20-30 | column 21, lines 55-65 | column 23, lines 50-60].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Davis with the additional features of Lyle, in order to securely share information about an attack, as suggested by Lyle [column 2, lines 25-35].
Claim 2:  Davis and Lyle disclose the method of claim 1, and Davis further discloses wherein determining that the third-party device is malicious further comprises: determining, by the device, whether the connection request from the third-party device initiates a legitimate authentication(various methods of detecting attack attempts) [page 2, paragraphs 0016-0019 | page 3, paragraphs 0019 & 0021 | page 4, paragraph 0023]; and dropping, by the device, a connection with the third-party device in response to determining that the connection request (shutting down and/or discontinuing services) [page 4, paragraph 0024].
Claim 3:  Davis and Lyle disclose the method of claim 2, and Davis further discloses further comprising: determining, by the device, that the number of connection attempts by the third-party device has exceeded a threshold [page 4, paragraph 0024]; and determining that the third-party device is malicious, when the number of connection attempts has exceeded the threshold [page 4, paragraph 0030].
Claim 9:  Davis discloses a system for protecting devices from denial of service attacks, the system comprising:
a device comprising a wireless transceiver and a wireless transmitter configured to:
receive a connection request from a third-party device over a short-range wireless protocol [page 1, paragraph 0010];
determine that the third-party device is malicious [page 4, paragraph 0030];
switch from a first mode of operation to a second mode of operation, in response to determining that the third-party device is malicious [page 5, paragraph 0030]; and
broadcast, in the second mode, a message to one or more credential devices [page 3, paragraph 0019]; and 
a credentialed device configured to decode the message from the device [page 3, paragraph 0019];
but does not explicitly disclose that the message is an encrypted message configured to be decrypted by the one or more credentialed devices, and is not decryptable by the third-party device; and that the credentialed device is configured to decrypt the message.
Lyle discloses a similar invention [column 1, lines 30-35] and further discloses that the message is an encrypted message configured to be decrypted by the one or more credentialed devices, and is not decryptable by the third-party device [column 9, lines 20-30 | column 21, lines 55-65 | column 23, lines 50-60]; and that the credentialed device is configured to decrypt the message [column 23, lines 50-60].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Davis with the additional features of Lyle, in order to securely share information about an attack, as suggested by Lyle [column 2, lines 25-35].
Claim 10:  Davis and Lyle disclose the system of claim 9, and Davis further discloses wherein the device is further configured to: determine whether the connection request from the third-party device initiates a legitimate authentication [page 2, paragraphs 0016-0019 | page 3, paragraphs 0019 & 0021 | page 4, paragraph 0023]; and drop a connection with the third-party device in response to determining that the connection request does not initiate the legitimate authentication [page 4, paragraph 0024].
Claim 11:  Davis and Lyle disclose the system of claim 10, and Davis further discloses wherein the device is further configured to: determine that a number of connection attempts by the third-party device has exceeded a threshold [page 4, paragraph 0024]; and determine that the third-party device is malicious, when the number of connection attempts has exceeded the threshold [page 4, paragraph 0030].
Claim 13:  Davis and Lyle disclose the system of claim 9, and Lyle further discloses wherein the credential device is configured to: decrypt the encrypted message [column 23, lines 50-60]; and send an indication of a denial of service attack to a server based on information in the encrypted (this information is then entered into the tracking system via the graphical user interface) [column 6, lines 55-65 | figure 1].
Claim 17:  Davis discloses a device comprising a wireless transceiver and a wireless transmitter configured to: 
receive a connection request from a third-party device over a short-range wireless protocol [page 1, paragraph 0010];
determine that the third-party device is malicious [page 4, paragraph 0030];
switch from a first mode of operation to a second mode of operation, in response to determining that the third-party device is malicious [page 5, paragraph 0030]; and
broadcast, in the second mode, a message configured to be decoded by a credentialed device [page 3, paragraph 0019];
but does not explicitly disclose that the message is an encrypted message configured to be decrypted by the credentialed device, the encrypted message comprising an indication the third-party device is malicious.
However, Lyle discloses a similar invention [column 1, lines 30-35] and further discloses that the message is an encrypted message configured to be decrypted by the credentialed device [column 9, lines 20-30 | column 21, lines 55-65 | column 23, lines 50-60], the encrypted message comprising an indication the third-party device is malicious(message includes information concerning the attack or suspected attack and/or other detected suspicious data related to the attack or suspected attack) [column 6, lines 55-65 | column 7, lines 10-20].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Davis with the Lyle, in order to securely share information about an attack, as suggested by Lyle [column 2, lines 25-35].
Claim 18:  Davis and Lyle disclose the device of claim 17, and Davis further discloses wherein the device is further configured to: determine whether the connection request from the third-party device initiates a legitimate authentication [page 2, paragraphs 0016-0019 | page 3, paragraphs 0019 & 0021 | page 4, paragraph 0023]; and drop a connection with the third-party device in response to determining that the connection request does not initiate the legitimate authentication [page 4, paragraph 0024].
Claim 19:  Davis and Lyle disclose the device of claim 18, and Davis further discloses wherein the device is further configured to: determine that the number of connection attempts by the third-party device has exceeded a threshold [page 4, paragraph 0024]; and determine that the third-party device is malicious, when the number of connection attempts has exceeded the threshold [page 4, paragraph 0030].
Claim(s) 4-7, 12, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (2010/0039220) in view of Lyle (6,886,102) and further in view of Vasseur et al. (2015/0188935).
Claim 4:  Davis and Lyle disclose the method of claim 1, but do not explicitly disclose wherein the device is accessible in the first mode of operation over a personal area network implemented over one of a short-range wireless protocol, an infrared protocols, or a combination thereof.
However, Vasseur et al. discloses a similar invention [page 3, paragraph 0026 | page 4, paragraph 0039] and further discloses wherein the device is accessible in the first mode of operation over a personal area network implemented over one of a short-range wireless protocol, an infrared protocols, or a combination thereof [page 2, paragraphs 0017 & 0019].
Davis and Lyle with the additional features of Vasseur et al., in order to more efficiently manage the security of a smart sensor network, as suggested by Vasseur et al. [page 1, paragraphs 0003 & 0006 & 0015].
Claim 5:  Davis, Lyle and Vasseur et al. disclose the method of claim 4, and Davis further discloses wherein in the second mode of operation the device is not accessible over the personal area network and is configured to broadcast only the encrypted message [page 3, paragraph 0019].
Claim 6:  Davis and Lyle disclose the method of claim 1, but do not explicitly disclose wherein the device is an internet-of-things (IOT) device.
However, Vasseur et al. discloses a similar invention [page 3, paragraph 0026 | page 4, paragraph 0039] and further discloses wherein the device is an internet-of-things (IOT) device [page 3, paragraph 0026].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Davis and Lyle with the additional features of Vasseur et al., in order to more efficiently manage the security of a smart sensor network, as suggested by Vasseur et al. [page 1, paragraphs 0003 & 0006 & 0015].
Claim 7:  Davis, Lyle and Vasseur et al. disclose the method of claim 6, and Vasseur et al. further discloses wherein the IOT device is an access control device configured to control access to a building [page 3, paragraph 0026] [Davis: page 2, paragraph 0013]. 
Claim 12:  Davis and Lyle disclose the system of claim 9, and Davis further discloses wherein the second mode of operation the device is not accessible over the personal area network and is configured to broadcast only the encrypted message [page 3, paragraph 0019]; but neither explicitly disclose wherein the device is accessible in the first mode of operation over a personal area network implemented over one of the short-range wireless protocol, an infrared protocols, or a combination thereof.
However, Vasseur et al. discloses a similar invention [page 3, paragraph 0026 | page 4, paragraph 0039] and further discloses wherein the device is accessible in the first mode of operation over a personal area network implemented over one of the short-range wireless protocol, an infrared protocols, or a combination thereof [page 2, paragraphs 0017 & 0019].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Davis and Lyle with the additional features of Vasseur et al., in order to more efficiently manage the security of a smart sensor network, as suggested by Vasseur et al. [page 1, paragraphs 0003 & 0006 & 0015].
Claim 14:  Davis and Lyle disclose the system of claim 9, but do not explicitly disclose wherein the device is an internet-of-things (IOT) device.
However, Vasseur et al. discloses a similar invention [page 3, paragraph 0026 | page 4, paragraph 0039] and further discloses wherein the device is an internet-of-things (IOT) device [page 3, paragraph 0026].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Davis and Lyle with the additional features of Vasseur et al., in order to more efficiently manage the security of Vasseur et al. [page 1, paragraphs 0003 & 0006 & 0015].
Claim 15:  Davis, Lyle and Vasseur et al. disclose the system of claim 14, and Vasseur et al. further discloses wherein the IOT device is an access control device, that is used to control access to a building [page 3, paragraph 0026] [Davis: page 2, paragraph 0013].
Claim 20:  Davis and Lyle disclose the device of claim 17, and Davis further discloses wherein in the second mode of operation the device is not accessible over the personal area network and is configured to broadcast only the message [page 3, paragraph 0019]; but neither explicitly disclose wherein the device is accessible in the first mode of operation over a personal area network implemented over one of the short-range wireless protocol, an infrared protocol, or a combination thereof.
However, Vasseur et al. discloses a similar invention [page 3, paragraph 0026 | page 4, paragraph 0039] and further discloses wherein the device is accessible in the first mode of operation over a personal area network implemented over one of Bluetooth, Zigbee, and infrared protocols [page 2, paragraphs 0017 & 0019].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Davis and Lyle with the additional features of Vasseur et al., in order to more efficiently manage the security of a smart sensor network, as suggested by Vasseur et al. [page 1, paragraphs 0003 & 0006 & 0015].
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (2010/0039220) in view of Lyle (6,886,102) further in view of Johnson et al. (2016/0049024).
Claim 8:  Davis and Lyle disclose the method of claim 1, but do not explicitly disclose wherein the credentialed device is a mobile device configured to receive credentials from the device to enable the credentialed device to provide access to a building.
However, Johnson et al. discloses a similar invention [page 1, paragraph 0014] and further discloses wherein the credentialed device is a mobile device configured to receive credentials from the device to enable the credentialed device to provide access to a building [page 12, paragraphs 0214 & 0215].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Davis and Lyle with the additional features of Johnson et al., in order to mitigate the limitations commonly encountered with clients and servers within proprietary intranets by leveraging third party resources, as suggested by Johnson et al. [page 16, paragraph 0253].
Claim 16:  Davis and Lyle disclose the system of claim 9, but do not explicitly disclose wherein the device is further configured to send credentials to the credentialed device to enable the credentialed device to provide access to a building.
However, Johnson et al. discloses a similar invention [page 1, paragraph 0014] and further discloses wherein the device is further configured to send credentials to the credentialed device to enable the credentialed device to provide access to the building [page 12, paragraphs 0214 & 0215].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Davis and Lyle with the additional features of Johnson et al., in order to mitigate the limitations commonly Johnson et al. [page 16, paragraph 0253].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435